         Case 4:18-cv-00729-KGB Document 11 Filed 01/04/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY                                                                      PLAINTIFFS

v.                                Case No. 4:18-cv-00729-KGB

STANLEY JASON RAPERT, in his
individual an official capacity                                                    DEFENDANT

                                            ORDER

       Before the Court is plaintiffs American Atheists, Inc., Betty Jo Fernau, Catherine

Shoshone, Robert Barringer, and Karen Dempsey’s notice of voluntary dismissal (Dkt. No. 10).

Plaintiffs’ notice comports with the requirements of Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure. The Court denies as moot defendant Stanley Jason Rapert’s motions to dismiss

for failure to serve him in both his individual and official capacity (Dkt. No. 5, 8). This case is

dismissed without prejudice.

       So ordered this the 4th day of January, 2019.




                                                 Kristine G. Baker
                                                 United States District Judge
